CORRECTED NOTICE of ALLOWANCE
The following is a corrected notice of allowance.  The notice of allowance mailed June 2, 2022 contained a typographical error on Page 7. The first paragraph of Page 7 should read: “The following is an Allowance in response to Applicant's May 19, 2022 amendment and interview held with Mr. Benjamin Stasa on May 25, 2022. Claims 1, 4-6, 8 and 9 are pending and allowed below.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Nayak fails to teach or suggest either singularly or in combination a system and operation rate analysis method that analyzes an operation rate of multiple vehicle test facilities that tests a specimen as being a vehicle or a part of the vehicle, the method comprising: detecting, by one or more sensors at the multiple vehicle test facilities, operation information about the multiple vehicle test facilities; transmitting the operation information over a network; obtaining, by one or more processors, the operation information from the network; receiving, by the one or more processors, a user setting relating to an operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not and a user setting identifying whether operation is scheduled or not for each date on a calendar, wherein the operation judgment condition is set by any combination of an electricity consumption of at least one of the multiple vehicle test facilities detected by the one or more sensors, a rotation number of a rotor contained in the specimen detected by the one or more sensors, a rotational speed of a rotor contained in at least one of the multiple vehicle test facilities detected by the one or more sensors, and a test name; calculating, by the one or more processors, the operation rate for the scheduled dates of each of the multiple vehicle test facilities or the operation rate for the scheduled dates of all of the multiple vehicle test facilities from the obtained operation information based on a same operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not; and displaying, by the one or more processors, an interface conveying the operation rate of each of the multiple vehicle test facilities or the operation rate of all of the multiple vehicle test facilities as recited in independent Claims 1, 8 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623